NUMBER 13-11-00578-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                            IN RE KENNETH HICKMAN


                       On Petition for Writ of Mandamus.


                          MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza and Benavides
                  Memorandum Opinion Per Curiam
       Relator, Kenneth Hickman, appearing pro se, has filed a petition for writ of

mandamus with this Court alleging that respondents, Bee County deputy district clerks

Zenaida Silva and Juema James, failed to “properly fil[e] his pleadings or giv[e] him timely

notice of dismissal” of his underlying lawsuit against the Texas Department of Criminal

Justice. Relator has also filed a motion to suspend Texas Rule of Appellate Procedure

9.3. See TEX. R. APP. P. 9.3 (stating the requisite number of copies of documents that

must be filed in an original proceeding).

       This Court, having reviewed and fully considered relator’s petition, is of the opinion
that we lack jurisdiction to issue a writ of mandamus against a deputy district clerk. See

TEX. GOV’T CODE ANN. § 22.221 (West 2004) (noting that a court of appeals may issue a

writ of mandamus only against a judge of a district or county court in the court of appeals

district).. Accordingly, relator’s petition for writ of mandamus is DISMISSED FOR WANT

OF JURISDICTION. We deny relator’s motion to suspend Texas Rule of Appellate

Procedure 9.3 as moot.


                                                        PER CURIAM

Delivered and filed the
22nd day of September, 2011.




                                            2